Citation Nr: 0715514	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a skin condition, 
claimed as the result of exposure to poisonous gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1979.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  

The Board notes that at the February 2007 hearing, the 
veteran indicated his belief that service connection is 
warranted for chronic headaches and diabetes.  The later 
issue was addressed in an unappealed rating decision of 
December 2005.  The veteran also claims he has experienced 
widespread hair loss as the result of active service.  These 
issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file and the veteran's hearing testimony 
reveals a need for further development.  VA must obtain 
service medical records, personnel records, VAMC treatment 
records, and private medical records before these claims can 
be properly adjudicated.

With regard to service medical records, there is a single 
record associated with the 
file, the veteran's separation examination.  The veteran 
served on active duty for 


five years and at the February 2007 hearing, testified that 
he received treatment for his foot, knee, and skin conditions 
on many occasions while on active duty.  Specifically, the 
veteran mentioned receiving treatment at Ft. Hood, Texas, Ft. 
Green Alaska, Ft. Benjamin Harrison, and Ft. Sam Houston, 
Texas.  These records must be obtained in order to adjudicate 
these claims.  

The Board notes that it appears service medical records were 
requested by the RO in July 2004, May 2002, and April 2002.  
However, the file does not clearly indicate the resolution of 
these inquiries and the determined status of the records, 
such as whether they are considered missing, whether they 
have been misplaced, or whether they have been destroyed, for 
example.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Additionally, VA must attempt to obtain veteran's personnel 
file.  It does not appear the veteran's personnel records 
have ever been requested.  As the veteran is contending that 
his skin condition is related to his exposure to mustard gas 
or tear gas during training in Ft. Hood, Texas, the veteran's 
personnel records may provide corroborating evidence.  The 
personnel records may also be necessary for possible 
corroborating evidence as to all of the veteran's claims in 
the absence of service medical records.  At the hearing the 
veteran testified he may have personnel records and/or 
service medical records in his possession on microfiche.  The 
RO must request a copy of these records from the veteran, in 
addition to pursuing an independent investigation in the 
execution of VA's duty to assist.

At the hearing the veteran also testified  he has received VA 
treatment for his foot conditions, and had a then-upcoming 
VAMC appointment for his skin condition.  


No VAMC records whatsoever are associated with the claims 
file.  As discussed above, 38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Any and all VAMC 
treatment records pertaining to the veteran's claims must be 
obtained.

Finally, private medical records must be obtained.  At the 
hearing, the veteran testified he has received treatment from 
the following private medical professionals for his feet: Dr. 
Horton and/or Dekalb Center, and various doctors through 
MetLife Insurance Company while employed with Rockwell 
International.  The Board notes that a reply that appears to 
be on behalf of Dr. Horton in July 2002 indicates that 
records must be obtained directly from the hospital, as Dr. 
Horton's records are only kept for seven to ten years.  The 
file does not reflect any follow up to this.  Also, while 
MetLife was contacted twice, the file shows the mail was 
returned or redirected.  The file does not show any follow up 
in this regard either.

With regard to his knees, he testified he has received 
treatment from the following private medical professionals: 
and the Collum and Carney Clinic in Sherman, Texas, and Dr. 
Shah and Dr. Rick St. Pierre.  The Board notes that records 
from Dr. Shah and Dr. Rick St. Pierre are in the claims file.  
With regard to his skin, he testified he has received 
treatment from the following private medical professionals: 
Dr. Ford, Dr. Mark Lindsey, and Dr. Zora.  

All of these private medical records must be obtained in 
order to properly adjudicate the claims.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must again 
attempt to obtain these records.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records.  
Associate all such records with the 
veteran's claim folder.  If no records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2006) must 
be complied with.

Additionally, obtain a copy, free of any 
charge to the veteran, of any and all 
service medical or personnel records the 
veteran may be in possession of on 
microfiche.  

2.  Obtain and associate with the claims 
file all records from the VAMC in 
Decatur, Georgia.  Ask the veteran if he 
has received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and it must 
comply with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006) .

3.  Contact the veteran and request that 
he provide any authorization forms and 
correct spelling information necessary to 
allow the RO to obtain any private 
treatment records related to his claims, 
to include records from all treatment 
provided by the following providers as 
mentioned in his February 2007 hearing 
testimony: 
a) Dr. Perry Horton and/or the 
Dekalb Center and/or any other 
hospital Dr. Horton's records would 
be associated with pertaining to the 
veteran's claims
b) any and all medical providers the 
veteran may have received treatment 
from between 1981 and 1994 while 
covered under the Metropolitan 
Insurance Company via Rockwell 
International
c) The Collum and Carney Clinic in 
Sherman, Texas
        d) Dr. Ford
        e) Dr. Mark Lindsey
        f) Dr. Zora

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claims.  If the claims remain denied, issue to the 
veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



